United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1515
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Candelario Rodriguez, also known as   * District of Nebraska.
Guadalupe Moreno Valencia-            *
Rodriguez, also known as Cupita,      * [Unpublished]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: March 3, 2000
                                Filed: March 10, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Candelario Rodriguez appeals his jury conviction on one count of conspiracy to
distribute and possess with intent to distribute methamphetamine, in violation of 21
U.S.C. §§ 846 and 841(a)(1), and the resulting 156-month sentence imposed by the
district court.1 We affirm.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       On appeal, Rodriguez argues that the district court plainly erred in admitting the
testimony of a government witness who testified pursuant to a plea agreement, because
the testimony violated 18 U.S.C. § 201(c)(2), the federal anti-bribery statute. We have
held, however, that § 201(c)(2) “does not sweep so broadly as to prevent prosecutors
from offering leniency to an individual in exchange for truthful testimony.” United
States v. Johnson, 169 F.3d 1092, 1098 (8th Cir.), cert. denied, 120 S. Ct. 143 (1999).
Thus, we find no error, much less plain error, in the district court's decision to admit the
testimony.

       Rodriguez also challenges the district court’s drug quantity determination at
sentencing, arguing that it was based on the testimony of the same government witness,
who was not credible. We are convinced, however, based on our review of the record
and the district court's February 11, 1999 Memorandum and Order, that the district
court conducted a careful evaluation of the witness’s credibility, with a corresponding
reduction of considerable size in the drug quantity amounts attributed to Rodriguez
based on the witness’s testimony. See id. The district court did not clearly err in
determining drug quantity. United States v. Milton, 153 F.3d 891, 898 (8th Cir. 1998),
cert. denied, 525 U.S. 1165 (1999).

       Accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-